ACCEPTED
                                                                                          01-14-00671-cv
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      1/7/2015 2:44:38 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                            Cause No. 01-14-00671-CV
                       __________________________________
                                                                          FILED IN
                             IN THE COURT OF APPEALS               1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                          FOR THE FIRST DISTRICT OF TEXAS
                                                                   1/7/2015 2:44:38 PM
                                  HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                                           Clerk

                          JOEL A. KOLB AND TRACEY KOLB

                                                     Appellants,
                                           v.
  EDWARD C. SCARBROUGH, INDIVIDUALLY AND AS TRUSTEE FOR ECS TRUST,
                ECS TRUST AND CHERYL SCARBROUGH
                                         Appellees.

              Appeal from the 268th District Court of Harris County, Texas
                            Cause No. 2013-DCV-205374

              JOEL A. KOLB AND TRACEY KOLB’S UNOPPOSED MOTION FOR
                EXTENSION OF TIME TO FILE APPELLANTS’ REPLY BRIEF

         COME NOW Appellants Joel A. Kolb and Tracey A. Kolb and file this

Unopposed Motion for Extension of Time pursuant to Texas Rule of Appellate

Procedure 10.5(b) and in support thereof would respectfully show as follows:

         1.     The current deadline for filing Appellants’ Reply Brief is January 9,

2015.

         2.     Appellants seek an extension of time to file their reply brief until

January 16, 2015, an additional 7 days from the original due date of Appellants’

brief.
      3.     This is Appellants’ first request for an extension on the Appellants’

Reply Brief. This request is not sought for delay, but in order that justice may be

done and to allow time for preparation of helpful and complete briefs on the merits.

See TEX. R. APP. P. 10.5(b)(1)(c)

                                    PRAYER
      Appellants ask this Court to grant an extension until Friday, January 16, to

file their Reply Brief.


                                      Respectfully submitted,

                                      /s/ Benjamin W. Allen
                                      Casey T. Wallace
                                      State Bar No. 00795827
                                      Benjamin W. Allen
                                      State Bar No. 24069288
                                      JOHNSON, TRENT, WEST & TAYLOR, LLP
                                      919 Milam, Suite 1700
                                      Houston, Texas 77002
                                      Telephone: (713) 222-2323
                                      Facsimile: (713) 222-2226

                                      ATTORNEYS FOR APPELLANTS
                                      ANDREW A. KOLB AND TRACEY A.
                                      KOLB




                                         2
                     CERTIFICATE OF CONFERENCE
       On January 6, 2015, the below-signed counsel for Appellants contacted Brett
Sileo, counsel for Appellees, and Appellees are unopposed to the relief requested
in this motion.



                                     /s/ Benjamin W. Allen
                                     Benjamin W. Allen




                        CERTIFICATE OF SERVICE

      I certify that on January 7, 2015, a true and correct copy of the foregoing
instrument was served in accordance with the Texas Rules of Civil Procedure.

Britton B. Harris
Harris, Hilburn & Sherer
1111 Rosalie
Houston, Texas 77004
Telephone: (713) 223-3936
Facsimile: (713) 224-5358

Attorney for Appellees, Edward C. Scarbrough,
Individually and as Trustee of ECS Trust,
Cheryl Scarbrough and ECS Trust

                                     /s/ Benjamin W. Allen
                                     Benjamin W. Allen




                                        3